— Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered January 27, 1983, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since defense counsel failed to request a charge on circumstantial evidence and did not object to the charge as given, the issue of the propriety of the charge is unpreserved for our review (CPL 470.05 [2]; People v Ford, 66 NY2d 428; People v Teeter, 47 NY2d 1002). Nor was it an abuse of discretion to permit the photographs of the crime scene to be introduced into evidence (People v Bell, 63 NY2d 796; People v Pobliner, 32 NY2d 356, cert denied 416 US 905; People v Parsons, 112 AD2d 250). Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.